ORDER

PER CURIAM.
Defendant appeals from the judgment following his conviction by a jury for burglary in the first degree in violation of section 569.160, RSMo 1994; unlawful use of a weapon in violation of section 571.031.1(4), RSMo 1994; kidnapping in violation of section 565.110, RSMo 1994; forcible rape in violation of section 566.030, RSMo 1994; forcible sodomy in violation of section 568.050, RSMo 1994; and three counts of armed criminal action in violation of section 571.015, RSMo 1994. Defendant was sentenced by the court as a prior offender to a total of twenty-nine years imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).